DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12-20 are withdrawn. A complete action on the merits of pending claims 1-11 and 21-24 appears herein.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 9-11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MILLER et al. (hereinafter “Miller”) (US 2012/0302935 A1) in view of Hull et al. (hereinafter “Hull”) (US 2011/0306993 A1).
Regarding claim 1, Miller teaches
A system for adhering two tubular structures together, (Page 26, Claim 2) comprising: 
(Fig. 25D, Char. 2518: catheter) comprising a first adhesion element embedded within a portion of the first catheter, (Fig. 25B, Char. 2504, 2506, and 2508; Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) wherein the first adhesion element is magnetic (Fig. 25B: Nesting material (2504) houses coupling magnets (2508); Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) and comprises a flat contact surface; (Fig. 25A-D: Nesting material (2504), ablation surface (2506), and coupling magnets (2508) each comprise a flat contact surface at least in that the surfaces contacting the tubular structure are flat. Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500))
a second catheter (Fig. 25D, Char. 2520: catheter) comprising a second adhesion element embedded within a portion of the second catheter, (Fig. 25B, Char. 2504, 2506, and 2508; Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) wherein the second adhesion element is magnetic (Fig. 25B: Nesting material (2504) is a flat contact surface that houses coupling magnets (2508); Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) and comprises a flat contact surface; (Fig. 25A-D: Nesting material (2504), ablation surface (2506), and coupling magnets (2508) each comprise a flat contact surface at least in that the surfaces contacting the tubular structure are flat. Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) and 
(Page 15, Par. [0117]: An electrode body comprises ablation surface (2506); [0040]: a catheter may comprise an electrode body and at least one lead wire or other conductor attached thereto for connecting the electrode to an electrosurgical generator)
wherein the first adhesion element and the second adhesion element are configured to deliver thermal energy via the flat contact surfaces of the first adhesion element and the second adhesion element. (Page 1, Par. [0008]: Fistula-forming elements may be electrodes comprising one or more ablation surfaces; Page 15, Par. [0118]: One or more fistula-forming elements may be activated to form a fistula between the adjoining blood vessels (2522); When the electrodes are activated, and energy flows from the flat contact surface of ablation surface (2506), the energy causes the temperatures of at least the electrodes and tissue in contact with the ablating surfaces to increase, causing the ablation of tissue)
Miller does not explicitly teach forming a thermal weld between the two tubular structures, wherein the thermal weld provides a hermetic seal preventing egress of a fluid through a thermal weld plane.
Hull, in a similar field of endeavor, teaches using an energized member to create a communicating aperture between two vessels, wherein the tissue edges defining the aperture are welded and hermetically sealed as the aperture is created. (Page 2, Par. [0024]: As the energized member ablates the tissue to create the aperture, the tissue edges defining the aperture are welded and hermetically sealed to prevent blood loss)

Regarding claim 2, the combination of Miller/Hull, as applied to claim 1 above, teaches the first adhesion element is located at a distal end of the first catheter, and the second adhesion element is located at a distal end of the second catheter. (Miller: Fig. 25A-D: Nesting material (2504), Ablation surface (2506), and magnets (2508) are located at the distal end of catheters (2518 and 2520))
Regarding claim 9, the combination of Miller/Hull, as applied to claim 1 above, teaches a rotational indicator. (Miller: Page 16, Par. [0123]: When used in conjunction with a second catheter having a second set of marker bands, the marker bands of each catheter may be used to rotationally and/or axially position the catheters such that that one or more fistula forming elements are properly positioned to form a fistula.)
Regarding claims 10, 21, and 22, the combination of Miller/Hull, as applied to claim 1 above, does not explicitly teach the first adhesion element defines a recess, and the second adhesion element comprises a protrusion complementary to the recess.
Miller, in another embodiment, teaches an adhesion element (Fig. 35A-B, Char. 3502, 3504, 3506, and 3508) wherein a recess (Fig. 35A-B, Char. 3508: pocket) is (Fig. 35A-B, Char. 3504: electrode) and configured to receive a portion of a second electrode of a second catheter. (Page 10, Par. [0081]: Pocket (3508) may be formed in electrode (3504), and may be configured to receive a portion of an electrode from a second catheter; The portion of the second electrode being received by the pocket would naturally by a protrusion complimentary to the pocket.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Miller/Hull, as applied to claim 1 above, to incorporate the teachings of the electrode pocket embodiment of Miller, and configure the ablation surface (2506) of catheter (2518) to define a recess, and ablation surface (2506) of catheter (2520) to comprise a protrusion complementary to the recess. Doing so would minimize the risk of the nesting material (2504), ablation surface (2506), and coupling magnet (2508) structures of Miller being accidentally disconnected from each other due to unexpected movement during the procedure.
Regarding claim 11, the combination of Miller/Hull, as applied to claim 1 above, teaches a portion of the first adhesion element (Miller: Fig. 25A-D: the nesting material (2504), ablation surface (2506), and coupling magnets (2508) structure in catheter (2518)) is coated with an insulative coating, such that the portion of the first adhesion element that is coated with the insulative coating is insulated from electrical conduction to a tissue, (Pages 5-6, Par. [0055]: The nesting material may insulate the electrode body from surrounding tissue or other portions of the catheter, which may protect or shield the other portions of the catheter. The nesting material may be made of any heat and/or electrically resistant materials; In this case, the nesting material acts as an insulative coating at least for the electrode body; Page 15, Par. [0117]: an electrode body comprises ablation surface (2506)) and the first adhesion element comprises an exposed portion, the exposed portion being configured for electrical conduction to the tissue. (Fig. 25A-D: Ablation surface (2506) is an exposed portion capable of electrical conduction to tissue.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0302935 A1) in view of Hull (US 2011/0306993 A1), as applied to claim 1 above, and further in view of Chen (US 2004/0167506 A1).
Regarding claim 3, the combination of Miller/Hull, as applied to claim 1 above, does not explicitly teach the first adhesion element is coated with one or more layers of a fluoropolymer.
Chen, in a similar field of endeavor, teaches partially or completely coating medical devices in hydrophobic coatings, such as fluoropolymers. (Page 3, Par. [0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Miller/Hull combination, as applied to claim 1 above, and at least partially coat the nesting material (2504), ablation surface (2506), and coupling magnet (2508) structure of catheter (2518) of Miller with a fluoropolymer, as taught by Chen. Doing so would allow the device to benefit from a dry lubricity that can improve handling, steerability, and lesion crossing capability. (Page 3, Par. [0044]- [0045])
Claims 4, 5, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0302935 A1) in view of Hull (US 2011/0306993 A1), as applied to claim 1 above, and further in view of ORR (WO 2013/112584 A1).
Regarding claim 4, the combination of Miller/Hull, as applied to claim 1 above, teaches the first catheter comprises a proximal portion (Miller: Fig. 25A-D: The portion of catheter (2518) proximal to the nesting material (2504), ablation surface (2506), and coupling magnets (2508) structure; Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) and a distal portion, (Miller: Fig. 25A-D: The portion of catheter (2518) from the nesting material (2504), ablation surface (2506), and coupling magnets (2508) structure to the distal most tip of catheter (2518); Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500)) and wherein the first adhesion element is located on the distal portion. (Miller: Fig. 25A-D; Page 15, Par. [0118]: Catheters (2518 and 2520) may comprise the components of catheter (2500))
The combination of Miller/Hull, as applied to claim 1 above, does not explicitly teach the largest cross- sectional dimension of the distal portion is larger than the largest cross-sectional dimension of the proximal portion. 
ORR, in a similar field of endeavor, teaches a first catheter (Fig. 20, the structure formed by Char. 722 and 720) comprising a first adhesion element embedded within a portion of the first catheter, (Fig. 20, Char. 780: magnetic member) wherein the largest cross-sectional dimension of a distal portion (Fig. 20, Char. 720: magnetic electrode assembly) of the catheter is larger than the largest cross-sectional dimension of the (Fig. 20, Char. 722: catheter; the largest axial cross sectional dimension of the magnetic electrode assembly (720) would be larger than the largest axial cross sectional dimension of catheter (722))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Miller/Hull, as applied to claim 1 above, to incorporate the teachings of ORR, and include the magnetic electrode assembly (720) of ORR in place of the Nesting material (2504), ablation surface (2506), and coupling magnets (2508) structure of Miller in catheter (2518). Doing so would be a simple substitution of one magnetic electrode structure for another for the predictable result of applying electrosurgical energy to a target tissue.
Regarding claim 5, the combination of Miller/Hull/ORR, as applied to claim 4 above, teaches at least one of the pushability, flexibility, or torquability of the first catheter is adjustable. (Miller: Page 19, Par. [0143]: One or more portions of the catheter may be changed between flexible and rigid configurations.)
Regarding claims 23 and 24, the combination of Miller/Hull, as applied to claim 1 above, does not explicitly teach the power source comprises an electrosurgical controller configured to control energy delivery to the catheters, wherein the first adhesion element, the second adhesion element, or both are coupled to the electrosurgical controller.
ORR, in a similar field of endeavor, teaches a power source (Fig. 17, and Page 26, Par. [0099]: control system (740) comprises an RF generator) coupled to a first catheter (Fig. 17 and 20, the structure formed by Char. 722 and 720) and a second catheter, (Fig. 17 and 20, Char. 712 and 710) and the first and second catheter each comprise a magnetic electrode assembly (Fig. 20, Char. 720 and 710)  wherein the power source comprises an electrosurgical controller (Fig. 17, Char. 740: control system) configured to control energy delivery to the catheters, (Page 21, Par. [0081]: Control system (590) controls energy transmission between the transmitting elements of the electrode assemblies; Pages 26-27, Par. [0099]: Control system (740) is configured to function in any of the manners described with respect to control system (590)) wherein at least magnetic electrode assemblies of each catheter are coupled to the electrosurgical controller. (Fig. 17 and 20; Page 26, Par. [0098]: Control system (740) is coupled to the leading magnetic electrode assembly (710) via electrical leads (774). Control system (740) is coupled to tracking magnetic electrode assembly (720) via cable (744)) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Miller/Hull, as applied to claim 1 above, to incorporate the teachings of ORR, and configure the power source to comprise an electrosurgical controller configured to control energy delivery to the catheters, wherein the first adhesion element, the second adhesion element, or both are coupled to the electrosurgical controller. Doing so would allow for the energy output of the electrodes of both catheters (2518 and 2520) to be controlled as desired by a user.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2012/0302935 A1) in view of Hull (US 2011/0306993 A1), as applied to claim 1 above, and further in view of Brenneman et al. (hereinafter “Brenneman”) (US 2008/0119879 A1).
Regarding claims 6-8, the combination of Miller/Hull, as applied to claim 1 above, teaches the first catheter comprises a distal portion, (Miller: Fig. 25A-D: The portion of catheter (2518) from the nesting material (2504), ablation surface (2506), and coupling magnets (2508) structure to the distal most tip of catheter (2518)) and a proximal portion. (Miller: Fig. 25A-D: The portion of catheter (2518) proximal to the nesting material (2504), ablation surface (2506), and coupling magnets (2508) structure.)
The combination of Miller/Hull, as applied to claim 1 above, does not explicitly teach the proximal portion comprises an inner proximal portion and an outer proximal portion, wherein the outer proximal portion is slidable relative to the distal portion and the distal portion is configured to extend away from the outer proximal portion when moved from a retracted configuration to an extended configuration.
Brenneman, in a similar field of endeavor, teaches a fistula creation device (Fig. 1, Char. 10: device) comprising a distal portion, (Fig. 1, Char. 25: fistula creation assembly) inner proximal portion, (Fig. 1, Char. 20: inner core) and an outer proximal portion; (Fig. 1, Char. 30: outer sheath) wherein- the outer proximal portion is slidable relative to the distal portion, (Pages 4-5, Par. [0040]: the outer sheath can be retracted or advanced based on the movement of sheath retraction knob (32) to expose or cover fistula creation assembly (25)) and the distal portion is configured to extend away from the outer proximal portion when moved from a retracted configuration to an extended configuration. (Pages 4-5, Par. [0040]: inner core (20) is advanced to expose fistula creation assembly (25) in combination with the retraction of outer sheath (30))


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794